220 S.W.3d 371 (2007)
William Ray GRUVER, Jr., and Cathy Lynn Gruver, Appellants,
v.
Daniel Lee GILL, Respondent.
No. ED 88728.
Missouri Court of Appeals, Eastern District, Division One.
March 6, 2007.
Motion for Rehearing and/or Transfer Denied April 5, 2007.
Application for Transfer Denied May 29, 2007.
Michael A. Gerritzen, St. Louis, MO, for appellant.
Randall D. Sherman, Hillsboro, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., MARY K. HOFF, J., and NANNETTE A. BAKER, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 5, 2007.

ORDER
PER CURIAM.
William R. Gruver, Jr. ("Gruver") and Cathy L. Gruver ("spouse"), collectively referred to as "Plaintiffs" appeal from the judgment of the trial court dismissing their petition against Daniel L. Gill ("co-worker") for lack of subject matter jurisdiction.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).